AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED FEBRUARY 5, 2016 TO THE PROSPECTUS DATED DECEMBER 31, 2015 AI HILLCREST SMALL CAP VALUE FUND (TICKER SYMBOLS: HLCIX, HLCAX, HLCCX) This supplement to the Prospectus dated December 31, 2015 for the AI Hillcrest Small Cap Value Fund (“Fund”) updates certain information in the Prospectus to reflect that the Fund may invest in real estate investment trusts (“REITs”) as part of its strategy of investing at least 80% of its net assets in U.S. common stocks of small capitalization companies. Effective immediately, the Prospectus is amended as follows: 1.
